16-4130
     Kibria v. Sessions
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A205 634 225
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 25th day of June, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GOLAM KIBRIA, AKA MOHAMED
14   HUSSEIN,
15            Petitioner,
16
17                        v.                                     16-4130
18                                                               NAC
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Thomas V. Massucci, New York, NY.
25
26   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
27                                        Attorney General; Anthony P.
28                                        Nicastro, Assistant Director;
29                                        Sheri R. Glaser, Trial Attorney,
30                                        Office of Immigration Litigation,
31                                        United States Department of
32                                        Justice, Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Golam Kibria, a native and citizen of

6    Bangladesh, seeks review of a November 22, 2016, decision

7    of the BIA affirming a March 2, 2016, decision of an

8    Immigration Judge (“IJ”) denying Kibria’s application for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”). In re Golam Kibria, No.

11   A 205 634 225 (B.I.A. Nov. 22, 2016), aff’g No. A 205 634

12   225 (Immig. Ct. N.Y. City Mar. 2, 2016). We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and BIA’s decisions “for the sake of

17   completeness.” Wangchuck v. Dep’t of Homeland Sec., 448

18 F.3d 524, 528 (2d Cir. 2006). The applicable standards of

19   review are well established. See 8 U.S.C. § 1252(b)(4)(B);

20   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

21   2008).

22       The agency may, “[c]onsidering the totality of the

23   circumstances,” base an adverse credibility ruling on the
                                  2
1    “consistency between the applicant’s or witness’s written

2    and oral statements[,] . . . the internal consistency of

3    each such statement, . . . the consistency of such

4    statements with other evidence of record[,] . . . any

5    inaccuracies or falsehoods in such statements, . . . or any

6    other relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii). “We

7    defer . . . to an IJ’s credibility determination unless

8    . . . it is plain that no reasonable fact-finder could make

9    such an adverse credibility ruling.” Xiu Xia Lin, 534 F.3d
10   at 167.

11       Substantial evidence supports the agency’s

12   determination that Kibria was not credible. First, the

13   agency reasonably relied on Kibria’s witnesses’ identical

14   or nearly identical descriptions of key events. “[S]triking

15   similarities between affidavits are an indication that the

16   statements are canned.” Mei Chai Ye v. U.S. Dep’t of

17   Justice, 489 F.3d 517, 524 (2d Cir. 2007) (quotation marks

18   omitted)). See also Singh v. BIA, 438 F.3d 145, 148 (2d

19   Cir. 2006) (upholding adverse credibility determination

20   partly based on nearly identical language in supporting

21   affidavits). Several affidavits purporting to be from

22   different witnesses gave identical or nearly identical

23   paragraph-long descriptions of a February 2009 attack, a
                                   3
1    July 2009 attack, and a November 2010 attack and Kibria’s

2    escape. A.R. 30-31. Kibria concedes that the similarities

3    in these affidavits undermine his credibility.

4        Omissions of key events in affidavits from Kibria’s

5    mother and a fellow party member, and inconsistencies

6    between Kibria’s testimony and a doctor’s letter describing

7    his injuries, bolster the adverse credibility ruling. See

8    Xiu Xia Lin, 534 F.3d at 166 n.3 (“An inconsistency and an

9    omission are . . . functionally equivalent” for credibility

10   purposes.”). Review of the record confirms the

11   discrepancies. Moreover, as the Government argues, Kibria

12   did not challenge the agency’s reliance on these

13   discrepancies in his brief to the BIA, and so he has failed

14   to exhaust these arguments. See Lin Zhong v. U.S. Dep’t of

15   Justice, 480 F.3d 104, 122-23 (2d Cir. 2007) (describing

16   the exhaustion requirement).

17       The above discrepancies, which call into question both

18   Kibria’s testimony and his corroborating evidence of the

19   alleged persecution, provide substantial evidence for the

20   adverse credibility ruling. 8 U.S.C. § 1158(b)(1)(B)(iii);

21   Xiu Xia Lin, 534 F.3d at 166-67. Because Kibria’s claims

22   were all based on the same factual predicate, the adverse

23   credibility ruling is dispositive of asylum, withholding of
                                    4
1   removal, and CAT relief. Paul v. Gonzales, 444 F.3d 148,

2   156-57 (2d Cir. 2006).

3       For the foregoing reasons, the petition for review is

4   DENIED.

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe,
7                              Clerk of Court




                                 5